UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-03741) Exact name of registrant as specified in charter:	Putnam New York Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2015 Date of reporting period:	December 1, 2014 – May 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam New YorkTax ExemptIncome Fund Semiannual report5 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Financial statements 18 Consider these risks before investing: The value of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Single-state investments are at risk of common economic forces and other factors affecting a state’s tax-exempt investments. This may result in greater losses and volatility. Capital gains, if any, are taxed at the federal and, in most cases, state levels. For some investors, investment income may be subject to the federal alternative minimum tax. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Tax-exempt bonds may be issued under the Internal Revenue Code only by limited types of issuers for limited types of projects. As a result, the fund’s investments may be focused in certain market segments and be more vulnerable to fluctuations in the values of the securities it holds than a more broadly invested fund. Interest the fund receives might be taxable. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Investors today are weighing multiple factors, including the anticipated first interest-rate increase by the U.S. Federal Reserve in nine years and mixed economic data. Some market participants believe a potential pullback in the economy could be in store for the United States, as recent economic data indicate a slowdown. Many others, however, believe the slight contraction in gross domestic product in the first quarter may be similar to the winter weather downturn in 2014. Meanwhile, Europe has shown some early signs of recovery in the areas of both growth and inflation, despite ongoing concerns about Greece’s fiscal situation. For the past seven years, the Fed has undertaken unprecedented measures to stimulate the economy through bond buying and interest-rate cuts. Now, the Fed is planning to raise interest rates, likely by the end of the year. While negative for bonds, a gradual rise in interest rates could potentially be positive for stocks, indicating economic growth and possibilities for higher corporate profits. International markets, some of which have delivered solid returns in the first several months of 2015, would also be affected by higher interest rates in the United States. You will find in the following pages an update on your fund’s performance as well as a market outlook from your fund’s portfolio manager. During a time of shifting market environments, it is important for you to consult with your financial advisor to ensure that your portfolio matches your tolerance for risk and investment goals and to make any necessary adjustments. Putnam’s professional managers pursue consistent strategies and have experience navigating changing market conditions. They, and we, share a deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. As always, thank you for investing with Putnam. We would also like to extend our thanks to Charles Curtis, who has retired from the Board of Trustees, for his many years of dedicated service. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees July 13, 2015 Performance snapshot Annualized total return (%) comparison as of 5/31/15 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4     New York Tax Exempt Income Fund Interview with your fund’s portfolio manager Thalia Meehan, CFA What was the market environment like for municipal bonds during the six-month reporting period ended May31, 2015? With the U.S. unemployment rate and other economic indicators improving, speculation intensified that the U.S. Federal Reserve might raise interest rates for the first time since 2006. But expectations for monetary tightening were gradually pushed back following the economic slowdown in the first quarter of 2015. Falling energy prices also added a new dimension to the debate about growth as dramatically lower oil prices rippled through the economy and helped to ease potential inflationary pressure. Crude oil prices fell precipitously in late 2014 but bottomed out at just over $47 per barrel in March. The strong U.S. dollar, which has climbed since last summer, also had a dampening effect on the U.S. economy by making exports less competitive and affecting multinational corporate earnings by reducing the value of profits from international operations. Toward the close of the period in May, the Fed signaled that a June interest-rate increase was unlikely amid the conflicting data about the economy’s health. Yields on U.S. Treasury bonds rose in the final weeks of the reporting period, despite lackluster growth. Why was that? Longer-maturity U.S. Treasury bond yields climbed to seven-month highs in the closing weeks of the period amid further signs Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 5/31/15. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. New York Tax Exempt Income Fund     5 of improvement in the job market, which investors feared might spur the Fed to raise interest rates sooner rather than later. The announcement of a larger-than-expected 280,000 U.S. job gain in May contributed to speculation of a Fed rate hike as early as September. Since bond prices move inversely to bond yields, the selloff was a headwind for the bond market as a whole, including municipal bonds. However, municipal bonds had other factors as a tailwind, which kept them in positive territory for the six-month reporting period. The asset class benefited from favorable technicals [supply/demand dynamics], as inflows continued throughout the period. While supply is up significantly year over year, it has been dominated by refunding issuance, as municipal issuers replaced their older, higher-coupon bonds with lower-yield debt. The increased supply has generally been met with strong demand. With interest rates still relatively low and fundamental credit quality stable, investors continued to seek out the yields offered by relatively riskier municipal bonds further out on the maturity spectrum as well as for those in the lower-rated, higher-yielding sectors. Consequently, credit spreads [the difference in yield between higher- and lower-quality municipal bonds] tightened during the period, resulting in slightly better returns for lower-quality investments than for higher-quality investments. Sector allocations Allocations are shown as a percentage of the fund’s net assets as of 5/31/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6     New York Tax Exempt Income Fund “In our opinion, the general fiscal health and creditworthiness of the municipal bond market are solid.” Thalia Meehan How did the fund perform in this environment? For the six months ended May31, 2015, the fund outperformed its benchmark, the Barclays Municipal Bond Index, but lagged the average return of its Lipper peer group. Are your key investment themes, with their defensive orientation, still in place? We maintained our slightly defensive bias in the portfolio because we believed that the municipal bond market’s attractive returns in 2014 could be attributed primarily to a combination of lower interest rates and strong market technicals. We kept the fund’s duration positioning, or interest-rate sensitivity, below the median of its Lipper peer group. We achieved this by maintaining a slightly higher-than-average cash position in the portfolio to help shelter it from price pressures, given the risk of interest rates moving higher. We also believed that carrying a slightly higher-than-average cash balance gave us greater flexibility to act swiftly in the event that timely investment opportunities presented themselves. As for portfolio positioning, the fund retained an overweight exposure to municipal bonds rated A and Baa relative to the benchmark throughout the period. We continued to Credit quality overview Credit qualities are shown as a percentage of the fund’s net assets as of 5/31/15. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. New York Tax Exempt Income Fund     7 emphasize essential service revenue bonds, which are typically issued by state and local government entities to finance specific revenue-generating projects, and underweighted local general obligation [G.O.] bonds relative to the benchmark. These securities rely on the taxing power of the issuer and the health of the local economy to make payments from property taxes or sales and income taxes. We maintained our underweight exposure to issuers in Puerto Rico relative to the fund’s Lipper peer group, given our negative credit outlook for the Commonwealth. At the sector level, we favored transportation, higher education, continuing-care retirement communities, and essential service utilities bonds in the portfolio relative to the fund’s Lipper peer group. Overall, this positioning contributed positively to performance. Our shorter-duration positioning was a modest detractor from relative performance versus our Lipper peers, as interest rates moved lower during the period. An underweight position in non-rated bonds versus our Lipper peers also was a headwind for performance, as demand for high-yield municipal bonds helped push prices higher. How do you think the dramatic decline in oil prices will play out across the municipal bond market? Lower oil and energy prices should be a net positive for the municipal bond market, in our opinion. We believe certain sectors, such as transportation — notably airlines — and toll Comparison of top sector weightings This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     New York Tax Exempt Income Fund roads, could see a positive impact from the decline in prices. However, we also believe that oil-producing states, such as Alaska, North Dakota, and Texas, are likely to see falling revenues as production decreases or ceases over a period of time. In the cases of Alaska and North Dakota, however, these states typically have not issued much municipal bond debt and have set aside what we believe are healthy reserves to ease budget pressures that typically accompany such a downturn. In the case of Texas, we believe the decline in oil and energy prices could be more widely felt. If oil prices remain low for an extended period, affected issuers may come under more pressure, in our opinion. The susceptibility of local G.O. bonds to macroeconomic developments, such as a sharp decline in oil prices, reinforces our predisposition to underweight G.O. bonds in the portfolio relative to the benchmark. What factors are likely to influence the performance of municipal bonds in the coming months? This past March, Fed Chair Janet Yellen stated that when rates start to increase, they might not approach long-term “normal” levels for some time. The overall dovish tone of Yellen’s statement was well received by investors, as it signaled a more gradual path to the normalization of interest rates than many investors had anticipated. As the reporting period came to a close, Yellen acknowledged weakness in some areas of the U.S. economy, but still left open the possibility of raising rates in the second half of 2015. However, we believe the Fed is unlikely to act unless it sees enough consistent data to persuade it that the U.S. recovery is accelerating. Thus, we believe questions about the timing of a Fed interest-rate hike are likely to dominate the public discourse and may fuel market volatility in the coming months until the central bank acts. Accordingly, we believe the Fed’s actions, along with the direction of longer-term U.S. Treasuries, will continue to highly influence the performance of municipal bonds in the coming months. In our opinion, the general fiscal health and creditworthiness of the municipal bond market are solid. Despite some high-profile outliers, such as Detroit, Chicago, and Puerto Rico that have garnered much media attention, we expect defaults to remain low and that they could even decline further as the U.S. economy recovers. The default rate, which stood at 0.03% for 2014 [according to Bank of America Merrill Lynch], is a fraction of the $3.6 trillion municipal bond market, and we don’t believe defaults are likely to increase meaningfully in the foreseeable future. That said, we would expect Illinois, Chicago, and Puerto Rico to continue to be in the headlines, as they contend with budget and pension issues. [See In the News on page 10.] Prospects for reform of the taxation of municipal bonds appear to constitute little risk at this point, in our opinion. However, we are closely monitoring the various proposals and believe any momentum for change will more likely come after the 2016 elections. With credit spreads the tightest that they have been in five years and the prospect of Fed action inching closer, we expect performance will be driven less by price-appreciation potential and more by the tax-free income opportunities afforded by municipal bonds. In today’s low interest-rate environment, where investors continue to search for attractive yield opportunities, we believe many will look to tax-exempt investments to help them keep more of what they earn. Thank you, Thalia, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. New York Tax Exempt Income Fund     9 Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. Portfolio Manager Thalia Meehan holds a B.A. from Williams College. She joined Putnam in 1989 and has been in the investment industry since 1983. In addition to Thalia, your fund’s portfolio managers are Paul M. Drury, CFA, and Susan A. McCormack, CFA. IN THE NEWS Following debt crises in Detroit and Puerto Rico, Illinois and Chicago are confronting their own fiscal challenges, largely because of unfunded pension obligations. The situation could potentially lead to significantly higher taxes and/or cuts in state and city spending. Illinois has one of the worst funded state-employee pension systems in the nation. Chicago faces about $20 billion in unfunded pension liabilities. In May, Moody’s Investors Service downgraded Chicago’s bond rating to junk status. While Moody’s downgrade of the nation’s third-largest city was a newsworthy development, Chicago still holds investment-grade ratings of A– from Kroll Bond Rating Agency and BBB+ from Standard & Poor’s and Fitch Ratings. In 2013, Detroit faced myriad debts, including unfunded pensions, and became the largest U.S. city ever to seek federal bankruptcy protection. In contrast, Chicago has a more diversified economy and a broader demographic foundation. At this time, Chicago appears unlikely to declare bankruptcy, but its funding difficulties could remain in the headlines for some time. In Puerto Rico, after years of crippling government deficits, government bonds have traded at distressed levels for nearly two years. In late June, the governor of the island territory of the United States announced he would seek a moratorium with creditors, although key debt payments due July 1 were made. 10     New York Tax Exempt Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May 31, 2015, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/15 Class A Class B Class C Class M Class Y (inceptiondates) (9/2/83) (1/4/93) (7/26/99) (4/10/95) (1/2/08) Beforesalescharge Aftersalescharge BeforeCDSC AfterCDSC BeforeCDSC AfterCDSC Beforesalescharge Aftersalescharge Netassetvalue Annualaverage (life of fund) 6.57%  6.43%  6.33%  6.33%  5.70%  5.70%  6.18%  6.07%  6.62%  10 years 47.22  41.33  40.08  40.08  36.08  36.08  43.23  38.58  49.78  Annualaverage 3.94  3.52  3.43  3.43  3.13  3.13  3.66  3.32  4.12  5 years 21.71  16.84  17.97  15.97  17.06  17.06  20.00  16.10  23.04  Annualaverage 4.01  3.16  3.36  3.01  3.20  3.20  3.71  3.03  4.23  3 years 7.68  3.37  5.81  2.91  5.32  5.32  6.90  3.43  8.52  Annualaverage 2.50  1.11  1.90  0.96  1.74  1.74  2.25  1.13  2.76  1 year 3.62  –0.53  3.10  –1.90  2.94  1.94  3.44  0.08  3.96  6 months 0.94  –3.10  0.74  –4.22  0.55  –0.44  0.80  –2.48  1.17  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class B, C, M, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. New York Tax Exempt Income Fund     11 Fund price and distribution information For the six-month period ended 5/31/15 Distributions Class A Class B Class C Class M Class Y Number 6 6 6 6 6 Income 1 $0.151691 $0.124445 $0.117865 $0.139527 $0.161199 Capital gains 2 — Total $0.151691 $0.124445 $0.117865 $0.139527 $0.161199 Share value Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Beforesalescharge Aftersalescharge Netassetvalue 11/30/14 $8.66 $9.02 $8.64 $8.66 $8.67 $8.96 $8.66 5/31/15 8.59 8.95 8.58 8.59 8.60 8.89 8.60 Current rate (end of period) Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Beforesalescharge Aftersalescharge Netassetvalue Current dividend rate 3 3.39% 3.25% 2.76% 2.60% 3.10% 3.00% 3.60% Taxable equivalent 4(a) 6.57 6.30 5.35 5.04 6.01 5.81 6.98 Taxable equivalent 4(b) 6.86 6.58 5.59 5.26 6.27 6.07 7.29 Current 30-day SEC yield 5 N/A 1.86 1.31 1.16 N/A 1.60 2.15 Taxable equivalent 4(a) N/A 3.60 2.54 2.25 N/A 3.10 4.17 Taxable equivalent 4(b) N/A 3.76 2.65 2.35 N/A 3.24 4.35 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes (a) maximum 48.39% combined federal income tax and New York state 2015 personal income tax or (b)maximum 50.59% combined federal, New York state, and New York City 2015 personal income tax rates. Results for investors subject to lower tax rates would not be as advantageous. 5 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12     New York Tax Exempt Income Fund Comparative index returns For periods ended 5/31/15 Barclays Municipal Bond Index Lipper New York Municipal Debt Funds category average* Annual average (life of fund) 7.01% 6.42% 10 years 55.65 45.03 Annual average 4.52 3.78 5 years 24.81 21.97 Annual average 4.53 4.05 3 years 9.57 8.62 Annual average 3.09 2.79 1 year 3.18 3.70 6 months 0.71 1.06 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 5/31/15, there were 100, 100, 93, 78, 67, and 3 funds, respectively, in this Lipper category. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/15 Class A Class B Class C Class M Class Y (inceptiondates) (9/2/83) (1/4/93) (7/26/99) (4/10/95) (1/2/08) Beforesalescharge Aftersalescharge BeforeCDSC AfterCDSC BeforeCDSC AfterCDSC Beforesalescharge Aftersalescharge Netassetvalue Annualaverage (life of fund) 6.55%  6.41%  6.32%  6.32%  5.68%  5.68%  6.16%  6.05%  6.60%  10 years 46.36  40.51  39.23  39.23  35.12  35.12  42.07  37.45  48.76  Annualaverage 3.88  3.46  3.36  3.36  3.06  3.06  3.57  3.23  4.05  5 years 21.80  16.93  17.92  15.92  17.01  17.01  19.95  16.06  23.00  Annualaverage 4.02  3.18  3.35  3.00  3.19  3.19  3.71  3.02  4.23  3 years 7.79  3.48  5.67  2.78  5.18  5.18  6.76  3.29  8.51  Annualaverage 2.53  1.15  1.86  0.92  1.70  1.70  2.21  1.09  2.76  1 year 3.49  –0.65  2.84  –2.15  2.68  1.68  3.19  –0.16  3.71  6 months 0.23  –3.78  –0.08  –5.00  –0.15  –1.14  0.09  –3.16  0.34  See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. New York Tax Exempt Income Fund     13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended 11/30/14 0.74% 1.37% 1.52% 1.02% 0.52% Annualized expense ratio for the six-month period ended 5/31/15 0.75% 1.38% 1.53% 1.03% 0.53% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from December 1, 2014, to May 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.76 $6.91 $7.65 $5.16 $2.66 Ending value (after expenses) $1,009.40 $1,007.40 $1,005.50 $1,008.00 $1,011.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14     New York Tax Exempt Income Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended May 31, 2015, use the following calculation method. To find the value of your investment on December 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.78 $6.94 $7.70 $5.19 $2.67 Ending value (after expenses) $1,021.19 $1,018.05 $1,017.30 $1,019.80 $1,022.29 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. New York Tax Exempt Income Fund     15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 16     New York Tax Exempt Income Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2015, Putnam employees had approximately $504,000,000 and the Trustees had approximately $143,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. New York Tax Exempt Income Fund     17 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18     New York Tax Exempt Income Fund The fund’s portfolio 5/31/15 (Unaudited) Key to holding’s abbreviations AGM Assured Guaranty Municipal Corporation AGO Assured Guaranty, Ltd. AMBAC AMBAC Indemnity Corporation BAM Build America Mutual CIFG CIFG Assurance North America, Inc. COP Certificates of Participation FHL Banks Coll. Federal Home Loan Bank System Collateralized FHLMC Coll. Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. Federal National Mortgage Association Collaterized FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period G.O. Bonds General Obligation Bonds NATL National Public Finance Guarantee Corp. SGI Syncora Guarantee, Inc. U.S. Govt. Coll. U.S. Government Collateralized VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (98.8%)* Rating** Principalamount Value Guam (1.0%) Territory of GU, Rev. Bonds (Section 30), Ser. A, 5 5/8s, 12/1/29 BBB+ $3,850,000 $4,346,227 Territory of GU, Bus. Privilege Tax Rev. Bonds, Ser. A, 5s, 1/1/31 A 1,000,000 1,101,930 Territory of GU, Dept. of Ed. COP (John F. Kennedy High School), Ser. A, 6 7/8s, 12/1/40 B+ 500,000 551,665 Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5 5/8s, 7/1/40 A– 2,100,000 2,328,039 Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A 5 1/2s, 10/1/40 BBB 1,300,000 1,440,153 5s, 10/1/34 BBB 700,000 746,865 10,514,879 Mississippi (0.8%) MS State Bus. Fin. Commission Gulf Opportunity Zone VRDN (Chevron USA, Inc.) Ser. F, 0.06s, 12/1/30 VMIG1 5,500,000 5,500,000 Ser. C, 0.06s, 12/1/30 VMIG1 2,965,000 2,965,000 8,465,000 New York (93.6%) Albany, Cap. Resource Corp. Rev. Bonds (St. Peter’s Hosp.), U.S. Govt. Coll., 6 1/4s, 11/15/38 (Prerefunded 11/15/20) A3 4,110,000 5,130,390 (Albany College of Pharmacy), 5s, 12/1/33 BBB 325,000 364,091 (Albany College of Pharmacy), 5s, 12/1/32 BBB 495,000 556,241 (Albany College of Pharmacy), 5s, 12/1/30 BBB 250,000 283,310 Albany, Indl. Dev. Agcy. Civic Fac. Rev. Bonds (St. Peters Hosp.), Ser. E, 5 1/2s, 11/15/27 (Prerefunded 11/15/17) A3 1,000,000 1,109,670 (St. Peters Hosp.), Ser. A, U.S. Govt. Coll., 5 1/4s, 11/15/32 (Prerefunded 11/15/17) A3 2,100,000 2,317,623 (St. Peter’s Hosp.), Ser. A, U.S. Govt. Coll., 5 1/4s, 11/15/27 (Prerefunded 11/15/17) A3 3,000,000 3,310,890 (Albany Law School), Ser. A, 5s, 7/1/31 BBB 3,000,000 3,135,960 New York Tax Exempt Income Fund     19 MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principalamount Value New York cont. Battery Park, Rev. Bonds, Ser. A, 5s, 11/1/30 Aaa $5,235,000 $6,122,542 Brooklyn Arena Local Dev. Corp. Rev. Bonds (Barclays Ctr.), 6 3/8s, 7/15/43 Baa3 2,000,000 2,332,060 Broome Cnty., Indl. Dev. Agcy. Continuing Care Retirement Rev. Bonds (Good Shepard Village), Ser. A, U.S. Govt. Coll., 6 7/8s, 7/1/40 (Prerefunded 7/1/18) AAA/P 715,000 838,659 Buffalo & Erie Cnty., Indl. Land Dev. Corp. Rev. Bonds (Catholic Hlth. Syst. Oblig. Group), 5 1/4s, 7/1/35 Baa1 1,000,000 1,127,580 Buffalo & Fort Erie, Pub. Bridge Auth. Rev. Bonds (Toll Bridge Syst.) 5s, 1/1/25 A+ 400,000 479,048 5s, 1/1/24 A+ 250,000 297,980 Build NY City Resource Corp. Rev. Bonds (Queens College), Ser. A, 5s, 6/1/38 Aa2 2,850,000 3,198,470 (Pratt Paper, LLC), 5s, 1/1/35 B+/P 1,750,000 1,870,803 (South Bronx Charter School for Intl. Cultures), Ser. A, 5s, 4/15/33 BB+ 2,000,000 2,028,460 (Bronx Charter School for Excellence), 5s, 4/1/33 BBB– 500,000 533,985 (YMCA of Greater NY), 5s, 8/1/32 A– 1,740,000 1,905,126 Canton, Cap. Resource Corp., Student Hsg. Fac. Rev. Bonds (Grasse River — SUNY Canton), Ser. A, AGM, 5s, 5/1/40 AA 1,000,000 1,100,750 Chautauqua Cnty., Indl. Dev. Agcy. Rev. Bonds (Dunkirk Pwr.), 5 7/8s, 4/1/42 Baa3 4,000,000 4,468,920 Chemung Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Arnot Ogden Med. Ctr.) 5s, 11/1/34 BBB+ 1,300,000 1,300,676 Ser. A, 5s, 11/1/29 BBB+ 3,250,000 3,252,373 Dutchess Cnty., Local Dev. Corp. Rev. Bonds (Anderson Ctr. Svcs., Inc.), 6s, 10/1/30 BB+ 3,815,000 3,973,094 Erie Cnty., Indl. Dev. Agcy. School Fac. Rev. Bonds (City School Dist. Buffalo), Ser. A, AGM, U.S. Govt. Coll., 5 3/4s, 5/1/28 Aa2 5,000,000 5,648,850 5 3/4s, 5/1/25 Aa2 10,330,000 11,696,039 Essex Cnty., Indl. Dev. Agcy. Rev. Bonds (Intl. Paper Co.), Ser. A, 6.15s, 4/1/21 Baa2 1,065,000 1,068,823 Geneva, Dev. Corp. Rev. Bonds (Hobart & William Smith Colleges) 5 1/4s, 9/1/44 A 2,000,000 2,244,100 5s, 9/1/32 A 2,000,000 2,242,020 Hempstead Town, Local Dev. Corp. Rev. Bonds (Molloy College), 5 3/4s, 7/1/39 BBB 2,500,000 2,768,050 (Adelphi U.), Ser. B, 5 1/4s, 2/1/39 A 1,500,000 1,632,435 (Molloy College), 5s, 7/1/44 BBB 2,300,000 2,497,294 (Adelphi U.), Ser. B, 5s, 2/1/34 A 3,000,000 3,253,080 (Hofstra U.), 5s, 7/1/28 A 650,000 729,398 20     New York Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principalamount Value New York cont. Hudson Yards, Infrastructure Corp. Rev. Bonds, Ser. A 5 3/4s, 2/15/47 A2 $3,100,000 $3,541,688 AMBAC, 5s, 2/15/47 A2 2,500,000 2,608,400 Liberty, Dev. Corp. Rev. Bonds (Goldman Sachs Headquarters), 5 1/2s, 10/1/37 A– 4,010,000 4,858,957 Long Island, Pwr. Auth. Rev. Bonds, Ser. B, 5s, 9/1/25 A– 1,000,000 1,141,190 Long Island, Pwr. Auth. NY Elec. Syst. Rev. Bonds Ser. A, 6s, 5/1/33 A– 3,500,000 4,018,420 Ser. C, CIFG, 5 1/4s, 9/1/29 A– 3,835,000 4,625,854 Ser. A, 5s, 9/1/44 A– 3,500,000 3,804,710 Ser. A, 5s, 9/1/39 A– 6,500,000 7,092,280 Ser. C, 5s, 9/1/35 A– 2,380,000 2,473,534 AGM, zero%, 6/1/28 AA 2,510,000 1,617,544 Metro. Trans. Auth. Rev. Bonds Ser. C, 5s, 11/15/41 AA– 6,000,000 6,581,520 Ser. D, 5s, 11/15/38 AA– 4,070,000 4,500,647 Ser. A, 5s, 11/15/37 AA– 15,000,000 16,137,750 Ser. D, 5s, 11/15/29 AA– 6,000,000 6,860,280 Ser. D-1, 5s, 11/1/28 AA– 2,500,000 2,865,725 Ser. A, NATL, 5s, 11/15/26 AA– 5,000,000 5,467,500 Ser. A, 5s, 11/15/22 AA– 6,000,000 6,389,580 Metro. Trans. Auth. Dedicated Tax Rev. Bonds Ser. A, 5 1/2s, 11/15/39 AA 9,000,000 10,179,990 Ser. B, NATL, 5s, 11/15/25 AA 2,600,000 2,765,308 Metro. Trans. Auth. Svc. Contract Rev. Bonds (Trans. Fac.), Ser. O, 5 1/2s, 7/1/17 (Escrowed to maturity) AA+ 15,000,000 16,094,400 Monroe Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Highland Hosp. Rochester), 5s, 8/1/25 A2 495,000 498,064 Monroe Cnty., Indl. Dev. Corp. Rev. Bonds (Rochester Gen. Hosp.), Ser. A, 5s, 12/1/37 A– 2,000,000 2,145,800 (U. of Rochester), Ser. B, 5s, 7/1/33 Aa3 2,795,000 3,165,449 (Rochester Gen. Hosp.), Ser. A, 5s, 12/1/32 A– 1,250,000 1,365,775 (U. of Rochester), Ser. B, 5s, 7/1/32 Aa3 3,040,000 3,452,194 (St. John Fisher College), Ser. A, 5s, 6/1/29 BBB+ 800,000 890,608 Nassau Cnty., G.O. Bonds, Ser. A, AGM, 5s, 4/1/30 AA 8,680,000 9,752,154 Nassau Cnty., Econ. Assistance Corp. Rev. Bonds (South Nassau Cmntys. Hosp.), 5s, 7/1/27 A3 1,255,000 1,411,411 Nassau Cnty., Indl. Dev. Agcy. Rev. Bonds (Inst. of Tech.), Ser. A, 4 3/4s, 3/1/26 BBB+ 1,710,000 1,802,614 Nassau Cnty., Local Econ. Assistance Corp. Rev. Bonds (South Nassau Cmntys. Hosp.), 5s, 7/1/37 A3 500,000 535,315 (Winthrop U. Hosp. Assn.), 5s, 7/1/37 Baa2 1,000,000 1,075,110 New York Tax Exempt Income Fund     21 MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principalamount Value New York cont. Nassau Cnty., Local Econ. Assistance Corp. Rev. Bonds (Catholic Hlth. Svcs. Of Long Island Oblig. Group), 5s, 7/1/33 Baa1 $1,355,000 $1,510,744 (Catholic Hlth. Svcs. Of Long Island Oblig. Group), 5s, 7/1/32 Baa1 1,500,000 1,678,605 Nassau Cnty., Swr. & Storm Wtr. Fin. Auth. Rev. Bonds, Ser. A, 5s, 10/1/23 AAA 2,000,000 2,435,840 Nassau Cnty., Tobacco Settlement Corp. Rev. Bonds, Ser. A-2, 5 1/4s, 6/1/26 B– 5,640,000 5,554,667 New Rochelle, Corp. Local Dev. Rev. Bonds (Iona College), Ser. A, 5s, 7/1/40 Baa2 350,000 376,380 New York, G.O. Bonds Ser. 1-I, 5s, 3/1/36 Aa2 5,000,000 5,620,650 Ser. C, AGM, U.S. Govt. Coll., 5s, 1/1/23 (Prerefunded 1/1/17) Aa2 10,000,000 10,645,700 Niagara Area Dev. Corp. Rev. Bonds (Niagara U.), Ser. A 5s, 5/1/42 BBB+ 1,000,000 1,067,920 5s, 5/1/35 BBB+ 1,670,000 1,804,452 5s, 5/1/30 BBB+ 2,230,000 2,458,151 Niagara Falls, Rev. Bonds, Ser. A, BAM, 4s, 10/1/44 AA 500,000 502,690 Niagara, Area Dev. Corp. Solid Waste Disp. Fac. Rev. Bonds (Covanta Holding Corp.), Ser. A, 5 1/4s, 11/1/42 Ba2 2,450,000 2,529,895 Niagara, Frontier Trans. Auth. Rev. Bonds (Buffalo Niagara Intl. Arpt.), Ser. A, 5s, 4/1/28 Baa1 2,560,000 2,806,528 (Buffalo Niagara Intl. Arpt.), Ser. A, 5s, 4/1/27 Baa1 875,000 968,993 5s, 4/1/24 Baa1 2,000,000 2,274,860 NY City, G.O. Bonds Ser. F-1, 5s, 3/1/37 Aa2 5,000,000 5,569,250 Ser. A-1, 5s, 8/1/32 Aa2 5,000,000 5,612,300 Ser. F, 5s, 8/1/25 Aa2 5,000,000 5,809,100 NY City, City Transitional Fin. Auth. Rev. Bonds (Bldg. Aid Fiscal 2008), Ser. S-1 5s, 1/15/29 Aa2 5,000,000 5,460,800 5s, 1/15/25 Aa2 3,000,000 3,293,580 NY City, City Transitional Fin. Auth. VRDN (NYC Recovery), Ser. 3, 0.09s, 11/1/22 VMIG1 10,785,000 10,785,000 NY City, Cultural Resource Rev. Bonds (Wildlife Conservation Society), 5s, 8/1/33 Aa3 2,500,000 2,830,450 (Museum of Modern Art), Ser. 1A, 5s, 4/1/31 Aa2 3,500,000 3,893,715 NY City, Hsg. Dev. Corp. Rev. Bonds (Multi-Fam. Hsg.), Ser. A-1-A, 5.45s, 11/1/46 AA+ 2,670,000 2,740,568 (Multi-Fam. Hsg.), Ser. H-2-A, 5.35s, 5/1/41 AA+ 1,200,000 1,229,664 (Multi-Fam. Hsg.), Ser. H-2-A, 5.2s, 11/1/35 AA+ 1,675,000 1,710,460 Ser. H-2-A, 4.4s, 5/1/31 AA+ 4,000,000 4,148,400 22     New York Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principalamount Value New York cont. NY City, Indl. Dev. Agcy. Rev. Bonds (Yankee Stadium — Pilot), AGO, 7s, 3/1/49 AA $1,000,000 $1,185,040 (Queens Baseball Stadium — Pilot), AMBAC, 5s, 1/1/24 Ba1 3,500,000 3,650,535 NY City, Indl. Dev. Agcy. Arpt. Facs. Rev. Bonds (Sr. Trips), Ser. A, 5s, 7/1/28 BBB 1,500,000 1,642,890 NY City, Indl. Dev. Agcy. Special Fac. FRN (Terminal One Group Assn.), 5 1/2s, 1/1/17 A3 4,500,000 4,616,325 NY City, Indl. Dev. Agcy. Special Fac. Rev. Bonds (British Airways PLC), 5 1/4s, 12/1/32 BB 2,050,000 2,057,872 NY City, Muni. Wtr. & Swr. Syst. Fin. Auth. Rev. Bonds Ser. EE, 5 1/4s, 6/15/40 AA+ 10,000,000 11,357,200 (Second Generation Resolution), Ser. GG-1, 5 1/4s, 6/15/32 AA+ 6,000,000 6,862,200 5s, 6/15/46 AA+ 2,500,000 2,758,750 Ser. GG, 5s, 6/15/43 AA+ 4,760,000 5,259,657 (2nd Gen. Resolution), Ser. HH, 5s, 6/15/39 AA+ 9,000,000 10,150,110 Ser. AA, 5s, 6/15/34 AA+ 5,000,000 5,654,100 (Wtr. & Swr. Syst.), Ser. A, 4 3/4s, 6/15/30 AAA 5,815,000 6,223,562 NY City, Transitional Fin. Auth. Rev. Bonds Ser. F-1, 5s, 5/1/39 AAA 7,500,000 8,395,050 Ser. A-1, 5s, 11/1/38 AAA 2,500,000 2,813,775 (Future Tax), Ser. D-1, 5s, 11/1/32 AAA 5,000,000 5,752,100 Ser. B-1, 5s, 11/1/30 AAA 3,000,000 3,455,910 NY City, Transitional Fin. Auth. Bldg. Aid Rev. Bonds Ser. S-1, 5s, 7/15/40 Aa2 4,550,000 5,079,438 Ser. S-1, 5s, 7/15/37 Aa2 7,500,000 8,413,725 Ser. S-1, NATL, 5s, 7/15/31 Aa2 10,500,000 11,154,255 Ser. S-5, 5s, 1/15/30 Aa2 3,375,000 3,758,974 NY City, Trust for Cultural Resources Rev. Bonds (Wildlife Conservation Society), Ser. A, 5s, 8/1/42 Aa3 1,915,000 2,124,482 (Wildlife Conservation Society), Ser. A, 5s, 8/1/38 Aa3 1,250,000 1,394,263 (Whitney Museum of American Art), 5s, 7/1/31 A 2,000,000 2,214,820 NY Cntys., Tobacco Trust II Rev. Bonds (Tobacco Settlement), 5 3/4s, 6/1/43 Baa2 5,000,000 5,066,900 NY Cntys., Tobacco Trust III Rev. Bonds (Tobacco Settlement), 6s, 6/1/43 A3 1,300,000 1,301,833 NY Cntys., Tobacco Trust IV Rev. Bonds, Ser. A, 5s, 6/1/38 BB 7,250,000 6,527,030 NY Liberty Dev. Corp. Rev. Bonds (Bank of America Tower), Ser. CL1, 5 5/8s, 1/15/46 AA+ 2,000,000 2,253,180 NY State Dorm. Auth. Rev. Bonds (NYU Hosp. Ctr.), Ser. A, 6s, 7/1/40 A3 1,500,000 1,749,180 (State U. Edl. Fac.), Ser. A, AGM, 5 7/8s, 5/15/17 Aa2 8,950,000 9,605,677 New York Tax Exempt Income Fund     23 MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principalamount Value New York cont. NY State Dorm. Auth. Rev. Bonds (Brooklyn Law School), 5 3/4s, 7/1/33 Baa1 $1,000,000 $1,115,770 (City U.), Ser. A, 5 3/4s, 7/1/18 Aa2 8,215,000 8,808,123 (Skidmore College), Ser. A, 5 1/2s, 7/1/41 A1 3,000,000 3,401,310 (NYU), Ser. 1, AMBAC, 5 1/2s, 7/1/40 Aa3 8,500,000 10,897,340 (North Shore Long Island Jewish Group), Ser. A, U.S. Govt. Coll., 5 1/2s, 5/1/37 A3 11,500,000 12,877,815 (Fordham U.), Ser. A, 5 1/2s, 7/1/36 A2 1,800,000 2,109,330 (North Shore Long Island Jewish Group), Ser. E, 5 1/2s, 5/1/33 A3 2,000,000 2,249,200 (NYU), Ser. 1, AMBAC, 5 1/2s, 7/1/31 Aa3 3,500,000 4,379,620 (St. Joseph College), 5 1/4s, 7/1/35 Ba1 2,000,000 2,135,580 (Manhattan Marymount), 5 1/4s, 7/1/29 Baa2 2,000,000 2,165,060 (Rochester Inst. of Tech.), Ser. A, AMBAC, 5 1/4s, 7/1/19 A1 4,300,000 4,882,521 (Highland Hosp. Rochester), 5.2s, 7/1/32 A2 1,000,000 1,119,370 (Mount Sinai School of Medicine), 5 1/8s, 7/1/39 A3 15,000,000 16,584,600 (Siena College), 5 1/8s, 7/1/39 Baa1 6,000,000 6,512,220 (School Dist. Fin. Program), Ser. C, AGO, 5 1/8s, 10/1/36 AA 3,380,000 3,799,289 Ser. A, 5s, 3/15/44 AAA 5,000,000 5,614,900 (St. Francis College), 5s, 10/1/40 A– 3,000,000 3,212,340 (L I Jewish), Ser. A, U.S. Govt. Coll., 5s, 11/1/34 A3 1,800,000 1,887,876 (St. Francis College), 5s, 10/1/32 A– 2,360,000 2,598,030 (School Dist. Fin. Program), Ser. C, AGO, 5s, 10/1/31 AA 2,000,000 2,257,260 Ser. A, NATL, U.S. Govt. Coll., 5s, 10/1/25 (Prerefunded 10/1/16) AA– 750,000 796,778 (Cornell U.), Ser. A, 5s, 7/1/22 Aa1 6,395,000 6,715,326 (NY U. Hosp. Ctr.), Ser. A, 5s, 7/1/20 A3 4,000,000 4,181,240 NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (Orange Regl. Med. Ctr.), 6 1/4s, 12/1/37 Ba1 7,500,000 8,253,225 (NYU Hosp. Ctr.), Ser. B, 5 1/4s, 7/1/24 (Prerefunded 7/1/17) A3 3,085,000 3,309,742 (Teachers College), 5s, 7/1/42 A1 3,000,000 3,229,200 (Memorial Sloan-Kettering Cancer Ctr.), 5s, 7/1/36 Aa3 1,125,000 1,244,228 (Memorial Sloan-Kettering Ctr.), Ser. A1, 5s, 7/1/36 Aa3 5,690,000 6,172,114 (Teachers College), 5s, 7/1/34 A1 2,750,000 3,033,745 (U. of Rochester), Ser. A-1, 5s, 7/1/32 Aa3 8,000,000 8,465,840 (Teachers College), Ser. A, 5s, 7/1/31 A1 1,750,000 1,955,100 (The New School), 5s, 7/1/31 A3 5,000,000 5,551,700 (Brooklyn Law School), Ser. A, 5s, 7/1/29 Baa1 1,000,000 1,091,980 (NYU), Ser. B, FHL Banks Coll., FHLMC Coll., FNMA Coll., 5s, 7/1/29 (Prerefunded 7/1/18) Aa3 6,530,000 7,269,131 (Brooklyn Law School), Ser. A, 5s, 7/1/27 Baa1 1,000,000 1,106,500 24     New York Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principalamount Value New York cont. NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (U. of Rochester), Ser. A-1, 5s, 7/1/27 Aa3 $1,900,000 $2,022,683 (Brooklyn Law School), Ser. A, 5s, 7/1/26 Baa1 1,000,000 1,114,510 (Columbia U.), Ser. C, 5s, 7/1/26 Aaa 6,980,000 7,587,400 (NYU Hosp. Ctr.), Ser. A, 5s, 7/1/26 (Prerefunded 7/1/17) A3 1,000,000 1,087,240 (Teachers College), Ser. A, 5s, 7/1/26 A1 1,000,000 1,162,640 (St. Johns U.), Ser. A, NATL, U.S. Govt. Coll., 5s, 7/1/23 (Prerefunded 7/1/17) AA– 3,935,000 4,274,000 (NYU Hosp. Ctr.), Ser. A, 5s, 7/1/22 (Prerefunded 7/1/17) A3 1,000,000 1,087,240 NY State Dorm. Auth. Non-Supported Debt Rev. Bonds (Culinary Inst. of America), 5 1/2s, 7/1/33 Baa2 735,000 819,569 (Rochester Inst. of Tech.), 5s, 7/1/38 A1 2,000,000 2,193,160 (St. John’s U.), Ser. A, 5s, 7/1/37 A3 1,400,000 1,573,208 (NY U.), Ser. A, 5s, 7/1/35 Aa3 2,000,000 2,293,120 (Culinary Inst. of America), 5s, 7/1/34 Baa2 350,000 376,964 (Pratt Institute), Ser. A, 5s, 7/1/34 A3 1,000,000 1,123,210 (NY U. Hosp. Ctr.), 5s, 7/1/31 A3 1,320,000 1,485,937 (NY U. Hosp. Ctr.), 5s, 7/1/30 A3 1,000,000 1,132,390 NY State Dorm. Auth. Personal Income Tax Rev. Bonds (Ed.), Ser. B, 5 3/4s, 3/15/36 AAA 5,000,000 5,744,750 Ser. C, 5s, 3/15/41 AAA 10,000,000 11,189,400 Ser. A, 5s, 3/15/28 AAA 10,000,000 11,258,800 Ser. A, 5s, 3/15/28 AAA 3,325,000 3,654,408 NY State Dorm. Auth. State Supported Debt Rev. Bonds (City U.), Ser. B, 5s, 7/1/26 AA 5,000,000 5,578,800 NY State Dorm. Auth. Supported Debt Rev. Bonds (State U. of NY), Ser. A 5s, 7/1/42 Aa2 2,000,000 2,218,320 5s, 7/1/41 Aa2 5,250,000 5,810,858 NY State Energy Research & Dev. Auth. Gas Fac. Rev. Bonds (Brooklyn Union Gas), 6.952s, 7/1/26 A2 12,400,000 12,438,688 NY State Env. Fac. Corp. Rev. Bonds (Clean Wtr. and Drinking), Ser. A, 5s, 6/15/34 Aaa 10,000,000 11,285,200 (State Clean Wtr. & Drinking Revolving Fund), Ser. A, 5s, 6/15/29 Aaa 2,500,000 2,772,650 (State Clean Wtr. & Drinking Revolving Fund), Ser. C, 5s, 10/15/26 Aaa 5,000,000 5,311,700 (United Wtr. New Rochelle), Ser. A, 4 7/8s, 9/1/40 A– 5,000,000 5,343,850 NY State Env. Fac. Corp. Solid Waste Disp. Mandatory Put Bonds (12/2/19) (Casella Waste Syst., Inc.), 3 3/4s, 12/1/44 B1 2,000,000 2,005,600 NY State Env. Fac. Corp. State Clean Wtr. & Drinking Rev. Bonds, Ser. C, 5s, 10/15/35 Aaa 5,000,000 5,279,900 New York Tax Exempt Income Fund     25 MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principalamount Value New York cont. NY State Hsg. Fin. Agcy. Rev. Bonds (Affordable Hsg.) Ser. A, 5s, 11/1/42 Aa2 $4,660,000 $4,912,479 Ser. B, 4.85s, 11/1/41 Aa2 2,600,000 2,708,836 NY State Liberty Dev. Corp. Rev. Bonds (7 World Trade Ctr.), Class 3, 5s, 3/15/44 Baa2 1,000,000 1,055,800 (7 World Trade Ctr.), Ser. 2, 5s, 9/15/43 A2 4,000,000 4,311,720 (1 WTC Port Auth. Construction), 5s, 12/15/41 Aa3 7,500,000 8,332,200 (7 World Trade Center II, LLC), 5s, 9/15/40 Aaa 4,815,000 5,395,593 (4 World Trade Ctr.), 5s, 11/15/31 A+ 2,500,000 2,811,475 NY State Liberty Dev. Corp. 144A Rev. Bonds (World Trade Ctr.), Class 1, 5s, 11/15/44 BB–/P 2,500,000 2,543,275 NY State Mtge. Agcy. Rev. Bonds, Ser. 189, 3.85s, 10/1/34 Aa1 2,920,000 2,921,956 NY State Pwr. Auth. Rev. Bonds, Ser. A, 5s, 11/15/38 Aa1 2,000,000 2,242,920 NY State Thruway Auth. Rev. Bonds (Second Generation Hwy. & Bridge Trust Fund), Ser. B, 5s, 4/1/28 AA 3,000,000 3,354,060 Ser. H, NATL, 5s, 1/1/28 AA– 1,235,000 1,344,545 (Second Generation Hwy. & Bridge Trust Fund), Ser. B, 5s, 4/1/27 AA 4,000,000 4,480,400 (Second Generation Hwy. & Bridge Trust Fund), Ser. A, 5s, 4/1/25 AA 4,000,000 4,301,160 5s, 1/1/24 A2 1,250,000 1,492,025 NY State Urban Dev. Corp. Rev. Bonds Ser. D, 5 5/8s, 1/1/28 AA 9,500,000 10,852,895 (Clarkson Ctr.), 5 1/2s, 1/1/20 Aa2 1,685,000 1,845,227 Ser. B-1, 5s, 3/15/36 AAA 9,000,000 10,024,110 (State Personal Income Tax), Ser. A-1, 5s, 3/15/30 AAA 5,000,000 5,696,800 Ser. A-1, 5s, 12/15/28 AAA 5,000,000 5,640,550 Ser. B, 5s, 1/1/27 AA 7,000,000 7,765,380 Oneida Cnty., Indl. Dev. Agcy. Rev. Bonds (St. Elizabeth Med.), Ser. A, 5 7/8s, 12/1/29 BB–/P 1,000,000 1,000,780 Onodaga Cnty., Trust For Cultural Resources Rev. Bonds (Syracuse U.) 5s, 12/1/36 Aa3 2,000,000 2,240,700 5s, 12/1/31 Aa3 2,000,000 2,306,080 Onondaga Cnty., Resource Recvy. Agcy. Rev. Bonds, Ser. A, AGM, 5s, 5/1/29 AA 3,120,000 3,432,125 Onondaga, Civic Dev. Corp. Rev. Bonds (Le Moyne College), 5 3/8s, 7/1/40 Baa2 3,900,000 4,220,424 (Jewish Home of Central NY Oblig. Group), 5 1/4s, 3/1/31 B/P 2,035,000 2,041,899 (St. Joseph’s Hosp. Hlth. Ctr.), 5 1/8s, 7/1/31 Ba2 2,315,000 2,497,816 (St. Joseph’s Hosp. Hlth. Ctr.), 5s, 7/1/42 Ba2 1,000,000 1,025,110 (Le Moyne College), 5s, 7/1/32 Baa2 1,635,000 1,783,245 26     New York Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principalamount Value New York cont. Port Auth. NY & NJ Special Oblig. Rev. Bonds (JFK Intl. Air Term.), 6s, 12/1/42 Baa3 $3,500,000 $4,101,720 Port Auth. of NY & NJ Rev. Bonds (Kennedy Intl. Arpt. — 5th Installment), 6 3/4s, 10/1/19 BB+/P 2,145,000 2,145,429 5 3/8s, 3/1/28 Aa3 1,000,000 1,212,800 Ser. 186, 5s, 10/15/44 Aa3 8,000,000 8,743,680 Ser. 185th, 5s, 9/1/30 Aa3 2,000,000 2,258,700 NATL, 4 3/4s, 10/15/28 Aa3 7,000,000 7,437,150 Rensselaer, City School Dist. COP, SGI 5s, 6/1/21 A–/P 2,010,000 2,064,853 5s, 6/1/20 A–/P 1,150,000 1,181,614 5s, 6/1/19 A–/P 1,345,000 1,381,436 5s, 6/1/18 A–/P 1,180,000 1,212,320 Rockland Cnty., G.O. Bonds, Ser. A, AGM, 5s, 3/1/24 AA 1,600,000 1,872,624 Sales Tax Asset Receivable Corp. Rev. Bonds (Fiscal 2015), Ser. A 5s, 10/15/31 AAA 2,250,000 2,641,095 5s, 10/15/30 AAA 1,000,000 1,179,220 Saratoga Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Saratoga Hosp.), Ser. B 5 1/4s, 12/1/32 A– 1,500,000 1,623,000 5 1/8s, 12/1/27 A– 1,000,000 1,087,660 Schenectady Cnty., Cap. Resource Corp. Rev. Bonds (Union College), 5s, 7/1/32 A1 3,430,000 3,831,996 Seneca Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (NY Chiropractic College), 5s, 10/1/27 BBB 1,995,000 2,124,775 Southold, Local Dev. Corp. Rev. Bonds (Peconic Landing at Southold, Inc.), 5s, 12/1/45 BBB–/F 2,250,000 2,389,748 St. Lawrence Cnty., Indl. Agcy. Rev. Bonds (Clarkson U.), Ser. A, 5 1/4s, 9/1/33 A3 1,050,000 1,168,146 St. Lawrence Cnty., Indl. Dev. Agcy. Rev. Bonds (Clarkson U.), Ser. A, 5s, 9/1/41 A3 1,750,000 1,872,728 Suffolk Cnty., Econ. Dev. Corp. Rev. Bonds (Peconic Landing Southold), 6s, 12/1/40 BBB–/F 1,225,000 1,353,037 Suffolk Cnty., Indl. Dev. Agcy. Rev. Bonds (Nissequogue Cogen. Partners Fac.), 5 1/2s, 1/1/23 BBB–/P 1,715,000 1,715,909 Suffolk Cnty., Indl. Dev. Agcy. Cont. Care Retirement Rev. Bonds (Jefferson’s Ferry) 5s, 11/1/15 BBB– 975,000 987,012 4 5/8s, 11/1/16 BBB– 1,000,000 1,032,930 Syracuse, Indl. Dev. Agcy. Civic Fac. VRDN (Syracuse U.) Ser. A-2, 0.09s, 12/1/37 VMIG1 7,535,000 7,535,000 Ser. A-1, 0.09s, 7/1/37 VMIG1 2,860,000 2,860,000 Tobacco Settlement Rev. Bonds, Ser. 1, 5s, 6/1/34 B 3,500,000 3,233,230 Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. B, 5s, 6/1/22 AA 1,500,000 1,623,780 New York Tax Exempt Income Fund     27 MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principalamount Value New York cont. Tompkins Cnty., Dev. Corp. Rev. Bonds (Ithaca College), AGM, 5 3/8s, 7/1/41 A2 $1,000,000 $1,091,060 (Kendal at Ithaca, Inc.), 5s, 7/1/44 BBB 2,800,000 2,943,780 Triborough, Bridge & Tunnel Auth. Rev. Bonds Ser. A, 5s, 11/15/44 Aa3 2,340,000 2,617,196 Ser. A, 5s, 11/15/39 Aa3 3,500,000 3,943,345 Ser. C, 5s, 11/15/29 Aa3 2,500,000 2,794,000 (Gen. Cabs), Ser. B, zero%, 11/15/32 Aa3 3,900,000 2,056,938 Ser. A, zero%, 11/15/30 A1 7,000,000 4,003,090 Troy, Cap. Res. Corp. Rev. Bonds (Rensselaer Polytechnic), Ser. A, 5 1/8s, 9/1/40 A3 5,000,000 5,486,350 Westchester Cnty., Hlth. Care Corp. Rev. Bonds, Ser. C-2, 6 1/8s, 11/1/37 Baa1 3,385,000 3,895,018 Westchester Cnty., Indl Dev. Agcy. Civic Fac. Rev. Bonds (Pace U.), Ser. A, 5 1/2s, 5/1/42 BB+ 2,750,000 3,131,700 (Guiding Eyes for the Blind), 5 3/8s, 8/1/24 A– 845,000 860,700 Westchester, Tobacco Asset Securitization Corp. Rev. Bonds, 5 1/8s, 6/1/38 BBB 5,060,000 4,929,958 Western Nassau Cnty., Wtr. Auth. Rev. Bonds, Ser. A, 5s, 4/1/40 A1 2,150,000 2,400,970 Yonkers, Indl. Dev. Agcy. Civic Fac. Rev. Bonds (St. John’s Riverside Hosp.), Ser. A, 7 1/8s, 7/1/31 B+ 2,000,000 2,000,800 (Sarah Lawrence College), Ser. A, 6s, 6/1/41 BBB 2,500,000 2,816,475 973,970,911 Puerto Rico (2.2%) Children’s Trust Fund Tobacco Settlement (The) Rev. Bonds (Asset Backed Bonds), 5 5/8s, 5/15/43 Ba2 1,750,000 1,705,463 5 1/2s, 5/15/39 BBB– 3,750,000 3,781,350 Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds Ser. AA, NATL, 5 1/2s, 7/1/20 AA– 365,000 377,874 Ser. AA, NATL, U.S. Govt. Coll., 5 1/2s, 7/1/20 (Escrowed to maturity) Ca 635,000 757,358 Ser. AA, NATL, 5 1/2s, 7/1/19 AA– 540,000 565,213 Ser. AA, NATL, U.S. Govt. Coll., 5 1/2s, 7/1/19 (Escrowed to maturity) Ca 2,460,000 2,863,686 Ser. AA-2, 5.3s, 7/1/35 CCC+ 750,000 548,010 Ser. AA, 5s, 7/1/35 CCC+ 2,105,000 1,522,378 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds Ser. A, 5 1/2s, 8/1/37 CCC+ 1,050,000 651,032 Ser. A, 5 3/8s, 8/1/39 CCC+ 2,240,000 1,383,267 Ser. C, 5 3/8s, 8/1/36 CCC+ 2,240,000 1,405,667 Ser. C, 5 1/4s, 8/1/41 CCC+ 3,325,000 2,028,317 Ser. C, 5 1/4s, 8/1/40 CCC+ 2,250,000 1,597,523 Ser. A, AMBAC, zero%, 8/1/47 CCC+ 23,500,000 2,681,350 Ser. A, NATL, zero%, 8/1/43 AA– 8,000,000 1,288,560 23,157,048 28     New York Tax Exempt Income Fund MUNICIPAL BONDS AND NOTES (98.8%)* cont. Rating** Principalamount Value Texas (0.1%) Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (The Methodist Hosp.), Ser. C-1, 0.1s, 12/1/24 A-1+ $1,430,000 $1,430,000 1,430,000 Utah (0.2%) Murray City, Hosp. VRDN (IHC Hlth. Svcs., Inc.), Ser. A, 0.1s, 5/15/37 VMIG1 1,940,000 1,940,000 1,940,000 Virgin Islands (0.9%) VI Pub. Fin. Auth. Rev. Bonds Ser. A, 6s, 10/1/39 Baa3 3,000,000 3,345,150 Ser. A-1, 5s, 10/1/39 Baa2 3,325,000 3,520,111 Ser. A, 5s, 10/1/25 Baa2 2,000,000 2,223,605 9,088,866 Total municipal bonds and notes (cost $966,381,954) $1,028,566,704 UNITIZED TRUST (0.2%)* Shares Value CMS Liquidating Trust 144A †F 600 $1,588,074 Total Unitized trust (cost $1,816,443) $1,588,074 TOTAL INVESTMENTS Total investments (cost $968,198,397) $1,030,154,778 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from December 1, 2014 through May 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,040,898,993. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. † This security is non-income-producing. F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. New York Tax Exempt Income Fund     29 The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Education 17.1% Tax bonds 13.9 Utilities 13.3 Transportation 11.3 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $1,028,566,704 $— Unitized trust — — 1,588,074 Totals by level $— $1,028,566,704 $1,588,074 During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 30     New York Tax Exempt Income Fund Statement of assets and liabilities 5/31/15 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $968,198,397) $1,030,154,778 Cash 33,303 Interest and other receivables 13,435,997 Receivable for shares of the fund sold 1,072,540 Prepaid assets 7,829 Total assets 1,044,704,447 LIABILITIES Payable for shares of the fund repurchased 1,648,119 Payable for compensation of Manager (Note 2) 377,473 Payable for custodian fees (Note 2) 5,017 Payable for investor servicing fees (Note 2) 119,607 Payable for Trustee compensation and expenses (Note 2) 368,835 Payable for administrative services (Note 2) 3,906 Payable for distribution fees (Note 2) 400,079 Distributions payable to shareholders 784,633 Other accrued expenses 97,785 Total liabilities 3,805,454 Net assets $1,040,898,993 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,005,378,935 Undistributed net investment income (Note 1) 1,564,802 Accumulated net realized loss on investments (Note 1) (28,001,125) Net unrealized appreciation of investments 61,956,381 Total — Representing net assets applicable to capital shares outstanding $1,040,898,993 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($930,461,610 divided by 108,262,485 shares) $8.59 Offering price per class A share (100/96.00 of $8.59)* $8.95 Net asset value and offering price per class B share ($10,892,084 divided by 1,269,917 shares)** $8.58 Net asset value and offering price per class C share ($57,048,026 divided by 6,639,675 shares)** $8.59 Net asset value and redemption price per class M share ($1,398,502 divided by 162,596 shares) $8.60 Offering price per class M share (100/96.75 of $8.60)† $8.89 Net asset value, offering price and redemption price per class Y share ($41,098,771 divided by 4,780,276 shares) $8.60 *  On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. **  Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. †  On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. New York Tax Exempt Income Fund     31 Statement of operations Six months ended 5/31/15 (Unaudited) INTEREST INCOME $22,612,016 EXPENSES Compensation of Manager (Note 2) 2,252,642 Investor servicing fees (Note 2) 343,807 Custodian fees (Note 2) 7,694 Trustee compensation and expenses (Note 2) 23,970 Distribution fees (Note 2) 1,371,116 Administrative services (Note 2) 17,029 Other 119,886 Total expenses 4,136,144 Expense reduction (Note 2) (805) Net expenses 4,135,339 Net investment income 18,476,677 Net realized loss on investments (Notes 1 and 3) (851,957) Net unrealized depreciation of investments during the period (7,433,322) Net loss on investments (8,285,279) Net increase in net assets resulting from operations $10,191,398 The accompanying notes are an integral part of these financial statements. 32     New York Tax Exempt Income Fund Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 5/31/15* Year ended 11/30/14 Operations: Net investment income $18,476,677 $39,057,230 Net realized loss on investments (851,957) (9,006,763) Net unrealized appreciation (depreciation) of investments (7,433,322) 54,786,049 Net increase in net assets resulting from operations 10,191,398 84,836,516 Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A — (92,554) Class B — (1,171) Class C — (5,509) Class M — (140) Class Y — (1,792) From tax-exempt net investment income Class A (16,521,336) (35,689,077) Class B (162,322) (361,453) Class C (769,442) (1,630,708) Class M (22,623) (49,785) Class Y (766,982) (870,338) Decrease from capital share transactions (Note 4) (5,371,496) (57,506,586) Total decrease in net assets (13,422,803) (11,372,597) NET ASSETS Beginning of period 1,054,321,796 1,065,694,393 End of period (including undistributed net investment income of $1,564,802 and $1,330,830, respectively) $1,040,898,993 $1,054,321,796 *  Unaudited. The accompanying notes are an integral part of these financial statements. New York Tax Exempt Income Fund     33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Totaldistributions Redemption fees Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%)a Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)b Ratio of net investment income (loss) to average netassets (%) Portfolio turnover (%) Class A May 31, 2015** $8.66 .15 (.07) .08 (.15) (.15) — — $8.59 .94* $930,462 .37* 1.77* 9* November 30, 2014 8.29 .32 .36 .68 (.31) (.31) — — 8.66 8.39 946,474 .74 3.74 10 November 30, 2013 9.12 .32 (.83) (.51) (.32) (.32) — — 8.29 (5.67) 974,711 .75 3.73 11 November 30, 2012 8.54 .34 .57 .91 (.33) (.33) — — 9.12 10.87 1,206,509 .75 3.81 11 November 30, 2011 8.44 .35 .10 .45 (.35) (.35) — —c,d 8.54 5.55 1,081,992 .75 4.25 6 November 30, 2010 8.36 .36 .08 .44 (.36) (.36) —d — 8.44 5.27 1,105,169 .75e 4.18e 6 Class B May 31, 2015** $8.64 .13 (.07) .06 (.12) (.12) — — $8.58 .74* $10,892 .69* 1.45* 9* November 30, 2014 8.27 .26 .37 .63 (.26) (.26) — — 8.64 7.73 11,438 1.37 3.11 10 November 30, 2013 9.10 .27 (.84) (.57) (.26) (.26) — — 8.27 (6.28) 12,322 1.38 3.10 11 November 30, 2012 8.52 .28 .58 .86 (.28) (.28) — — 9.10 10.21 15,438 1.38 3.17 11 November 30, 2011 8.43 .30 .09 .39 (.30) (.30) — —c,d 8.52 4.75 12,561 1.38 3.63 6 November 30, 2010 8.35 .30 .08 .38 (.30) (.30) —d — 8.43 4.61 16,090 1.38e 3.57e 6 Class C May 31, 2015** $8.66 .12 (.07) .05 (.12) (.12) — — $8.59 .55* $57,048 .76* 1.38* 9* November 30, 2014 8.29 .25 .37 .62 (.25) (.25) — — 8.66 7.55 55,788 1.52 2.96 10 November 30, 2013 9.11 .26 (.83) (.57) (.25) (.25) — — 8.29 (6.30) 58,449 1.53 2.95 11 November 30, 2012 8.54 .27 .56 .83 (.26) (.26) — — 9.11 9.90 70,435 1.53 3.01 11 November 30, 2011 8.44 .29 .10 .39 (.29) (.29) — —c,d 8.54 4.75 47,182 1.53 3.47 6 November 30, 2010 8.36 .29 .08 .37 (.29) (.29) —d — 8.44 4.45 47,564 1.53e 3.39e 6 Class M May 31, 2015** $8.67 .14 (.07) .07 (.14) (.14) — — $8.60 .80* $1,399 .51* 1.63* 9* November 30, 2014 8.30 .29 .37 .66 (.29) (.29) — — 8.67 8.08 1,410 1.02 3.46 10 November 30, 2013 9.12 .30 (.83) (.53) (.29) (.29) — — 8.30 (5.83) 1,451 1.03 3.45 11 November 30, 2012 8.54 .31 .58 .89 (.31) (.31) — — 9.12 10.56 1,659 1.03 3.52 11 November 30, 2011 8.45 .33 .09 .42 (.33) (.33) — —c,d 8.54 5.14 1,435 1.03 3.97 6 November 30, 2010 8.37 .33 .08 .41 (.33) (.33) —d — 8.45 4.96 1,694 1.03e 3.91e 6 Class Y May 31, 2015** $8.66 .16 (.06) .10 (.16) (.16) — — $8.60 1.17* $41,099 .26* 1.88* 9* November 30, 2014 8.29 .34 .36 .70 (.33) (.33) — — 8.66 8.62 39,211 .52 3.96 10 November 30, 2013 9.12 .34 (.83) (.49) (.34) (.34) — — 8.29 (5.47) 18,762 .53 3.95 11 November 30, 2012 8.54 .36 .57 .93 (.35) (.35) — — 9.12 11.10 19,347 .53 4.00 11 November 30, 2011 8.45 .37 .09 .46 (.37) (.37) — —c,d 8.54 5.66 8,444 .53 4.45 6 November 30, 2010 8.36 .37 .10 .47 (.38) (.38) —d — 8.45 5.65 5,613 .53e 4.38e 6 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34 New York Tax Exempt Income Fund New York Tax Exempt Income Fund 35 Financial highlights (Continued) * Not annualized. ** Unaudited. a  Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b  Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. c  Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. d  Amount represents less than $0.01 per share. e  Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts: Percentage ofaverage net assets November 30, 2010 <0.01% The accompanying notes are an integral part of these financial statements. 36     New York Tax Exempt Income Fund Notes to financial statements 5/31/15 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from December 1, 2014 through May 31, 2015. Putnam New York Tax Exempt Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek as high a level of current income exempt from federal income tax and New York State and City personal income taxes as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that pay interest that is exempt from federal income tax and New York State and City personal income taxes (but that may be subject to federal alternative minimum tax (AMT)), are investment grade in quality, and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations New York Tax Exempt Income Fund     37 from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. 38     New York Tax Exempt Income Fund At November 30, 2014, the fund had a capital loss carryover of $25,097,529 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $5,111,,054 $14,188,315 $19,299,369 * 4,276,078 N/A 4,276,078 November 30, 2016 1,012,732 N/A 1,012,732 November 30, 2017 509,350 N/A 509,350 November 30, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $968,832,504, resulting in gross unrealized appreciation and depreciation of $67,969,997 and $6,647,723, respectively, or net unrealized appreciation of $61,322,274. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.590% of the first $5 billion, 0.540% of the next $5 billion, 0.490% of the next $10 billion, 0.440% of the next $10 billion, 0.390% of the next $50 billion, 0.370% of the next $50 billion, 0.360% of the next $100 billion and 0.355% of any excess thereafter. Putnam Management has contractually agreed, through March 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. New York Tax Exempt Income Fund     39 Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $307,639 ClassB 3,672 ClassC 18,473 ClassM 459 ClassY 13,564 Total $343,807 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $805 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $613, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC and classM shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC and classM shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for classB, classC and classM shares, respectively. For classA shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to classA shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to classA shares. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,036,428 ClassB 47,962 ClassC 283,209 ClassM 3,517 Total $1,371,116 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $33,568 and $5 from the sale of classA and classM shares, respectively, and received $76 and $1,174 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. 40     New York Tax Exempt Income Fund A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $61 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $95,126,108 $103,107,103 U.S. government securities (Long-term) — — Total $95,126,108 $103,107,103 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 5/31/15 Year ended 11/30/14 ClassA Shares Amount Shares Amount Shares sold 4,398,603 $38,233,131 7,874,468 $66,905,035 Shares issued in connection with reinvestment of distributions 1,490,921 12,950,077 3,285,602 27,963,531 5,889,524 51,183,208 11,160,070 94,868,566 Shares repurchased (6,913,221) (60,032,469) (19,456,210) (165,282,529) Net decrease (1,023,697) $(8,849,261) (8,296,140) $(70,413,963) Six months ended 5/31/15 Year ended 11/30/14 ClassB Shares Amount Shares Amount Shares sold 50,850 $440,335 113,630 $964,511 Shares issued in connection with reinvestment of distributions 16,469 142,777 36,811 312,542 67,319 583,112 150,441 1,277,053 Shares repurchased (120,740) (1,045,420) (316,371) (2,672,333) Net decrease (53,421) $(462,308) (165,930) $(1,395,280) Six months ended 5/31/15 Year ended 11/30/14 ClassC Shares Amount Shares Amount Shares sold 647,545 $5,626,796 868,338 $7,409,986 Shares issued in connection with reinvestment of distributions 76,745 666,153 165,497 1,407,440 724,290 6,292,949 1,033,835 8,817,426 Shares repurchased (528,312) (4,584,940) (1,643,045) (13,916,855) Net increase (decrease) 195,978 $1,708,009 (609,210) $(5,099,429) New York Tax Exempt Income Fund     41 Six months ended 5/31/15 Year ended 11/30/14 ClassM Shares Amount Shares Amount Shares sold 364 $3,163 12,387 $106,668 Shares issued in connection with reinvestment of distributions 2,579 22,413 5,768 49,110 2,943 25,576 18,155 155,778 Shares repurchased (3,041) (26,413) (30,344) (262,047) Net decrease (98) $(837) (12,189) $(106,269) Six months ended 5/31/15 Year ended 11/30/14 ClassY Shares Amount Shares Amount Shares sold 917,317 $7,979,699 2,748,833 $23,627,846 Shares issued in connection with reinvestment of distributions 69,276 601,988 64,832 553,431 986,593 8,581,687 2,813,665 24,181,277 Shares repurchased (732,449) (6,348,786) (550,233) (4,672,922) Net increase 254,144 $2,232,901 2,263,432 $19,508,355 Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund focuses a majority of its investments in the state of New York and may be affected by economic and political developments in that state. 42     New York Tax Exempt Income Fund Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth Growth Opportunities Fund International Growth Fund Multi-Cap Growth Fund Small Cap Growth Fund Voyager Fund Blend Asia Pacific Equity Fund Capital Opportunities Fund Capital Spectrum Fund Emerging Markets Equity Fund Equity Spectrum Fund Europe Equity Fund Global Equity Fund International Capital Opportunities Fund International Equity Fund Investors Fund Low Volatility Equity Fund Multi-Cap Core Fund Research Fund Strategic Volatility Equity Fund Value Convertible Securities Fund Equity Income Fund Global Dividend Fund The Putnam Fund for Growth and Income International Value Fund Multi-Cap Value Fund Small Cap Value Fund Income American Government Income Fund Diversified Income Trust Emerging Markets Income Fund Floating Rate Income Fund Global Income Trust High Yield Advantage Fund High Yield Trust Income Fund Money Market Fund* Short Duration Income Fund U.S. Government Income Trust Tax-free Income AMT-Free Municipal Fund Intermediate-Term Municipal Income Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Tax-Free High Yield Fund State tax-free income funds†: Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, and Pennsylvania. *  An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. New York Tax Exempt Income Fund     43 Absolute Return Absolute Return 100 Fund® Absolute Return 300 Fund® Absolute Return 500 Fund® Absolute Return 700 Fund® Global Sector Global Consumer Fund Global Energy Fund Global Financials Fund Global Health Care Fund Global Industrials Fund Global Natural Resources Fund Global Sector Fund Global Technology Fund Global Telecommunications Fund Global Utilities Fund Asset Allocation George Putnam Balanced Fund Global Asset Allocation Funds — four investment portfolios that spread your money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Retirement Income Lifestyle Funds — portfolios with managed allocations to stocks, bonds, and money market investments to generate retirement income. Retirement Income Fund Lifestyle 1 Retirement Income Fund Lifestyle 2 Retirement Income Fund Lifestyle 3 RetirementReady® Funds — portfolios with adjusting allocations to stocks, bonds, and money market instruments, becoming more conservative over time. RetirementReady® 2055 Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund RetirementReady® 2040 Fund RetirementReady® 2035 Fund RetirementReady® 2030 Fund RetirementReady® 2025 Fund RetirementReady® 2020 Fund RetirementReady® 2015 Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 44     New York Tax Exempt Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam New York Tax Exempt Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam New York Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: July 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: July 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: July 29, 2015
